Case: 7:19-cv-00119-DCR Doc #: 16 Filed: 06/17/20 Page: 1 of 1 - Page ID#: 1400




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                       (at Pikeville)

  WILLIS D. COOK,                                  )
                                                   )
              Plaintiff,                           )      Civil Action No. 7: 19-119-DCR
                                                   )
  V.                                               )
                                                   )
  ANDREW SAUL,                                     )                JUDGMENT
  Commissioner of Social Security,                 )
                                                   )
              Defendant.                           )
                                        *** *** *** ***
         In accordance with Rule 58 of the Federal Rules of Civil Procedure and the

Memorandum Opinion and Order entered this date, and pursuant to 42 U.S.C. § 405(g), it is

hereby

         ORDERED and ADJUDGED as follows:

         1.        The final administrative decision of the Defendant is AFFIRMED.

         2.        Judgment is entered in favor of Defendant Andrew M. Saul, Commissioner of

the Social Security Administration, with respect to all issues raised in this civil action.

         3.        This is a FINAL and APPEALABLE Judgment and there is no just cause for

delay.

         Dated: June 17, 2020.




                                               -1-
